Citation Nr: 1216720	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  05-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by excessive snoring.  

2.  Entitlement to service connection for fallen arches with pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2002, with Army National Guard service from June 2002 to March 2006 and a period of active duty from February 2003 to September 2003.  He served in the Persian Gulf War Theater of Operations in Kuwait.  

This appeal comes before the Board of Veterans' Appeals  (Board) from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the RO, in part, denied service connection for excessive snoring and fallen arches with pain.  

The Board remanded this case in November 2009 to provide the Veteran with a hearing at his local RO before a member of the Board.  The Veteran testified at a Travel Board hearing before the undersigned in June 2010.  A transcript has been associated with the claims file.  

Thereafter, by an October 2010 decision, the Board denied the Veteran's claims for service connection for left upper extremity carpal tunnel syndrome and a disability manifested by memory loss and granted the Veteran's claims for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and generalized anxiety disorder.  The Board also remanded the claims for service connection for a disability manifested by excessive snoring and fallen arches with pain for further development, to include providing the Veteran with VA examinations with medical opinions.  VA examinations for each disability were performed in February 2011 and the VA examiners rendered medical nexus opinions with respect to these disabilities.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The issue of service connection for a disability manifested by excessive snoring is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Board finds that satisfactory and probative medical evidence of record has shown that his fallen arches with pain, diagnosed as bilateral pes planus, is causally related to his active service.


CONCLUSION OF LAW

Bilateral pes planus was incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. 
§ 3.159 (2011).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 3.303(d) (2011).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his fallen arches with pain are related to his active service as his symptoms have continued since his service.  

Service treatment reports include a June 1996 enlistment examination, which reflects no abnormalities of the feet upon clinical evaluation.  At that time, the Veteran did not report a history of foot problems.  Prior to his separation from his first period of active service, in an April 2002 Report of Medical Assessment he reported that he was concerned with his arches and it was noted by the service medical officer that he wore arch supports.  Subsequent service treatment reports from the Veteran's second period of active service are absent of any treatment or complaints related to the Veteran's fallen arches.   

In a January 2004 private medical record, the Veteran reported that the arches in his feet were painful, and was diagnosed with what appeared to be "mild plantitis," although the copy in the record is partly illegible.  

VA outpatient treatment reports reflect that the Veteran was initially treated at VA and diagnosed with fallen arches in April 2004, at which time the Veteran reported having problems with fallen arches since 1998.  The VA physician recommended that the Veteran continue to use arch supports.  

During the June 2004 VA examination, the Veteran reported having foot pain for the past two to three years and that he used inserts in his shoes but continued to have a moderate degree of discomfort.  He was diagnosed with bilateral pes planus of minimal disability.  

Subsequent VA outpatient treatment through March 2009 reflect that the Veteran was treated for and diagnosed with bilateral pes planus in January 2005 and was advised to continue wearing arch supports.  

At the June 2010 Travel Board hearing, the Veteran testified that he had no problems with his feet prior to active service, however, after wearing boots for a few months he noticed his feet would always hurt.  He reported that he was not treated in service for fallen arches, but had used arch supports throughout service and has worn them ever since.  The Veteran also testified that that he continued to get arch supports from the VA.  

In a February 2011 VA examination, the Veteran reported that he started having bilateral plantar mid-arch pain during basic training in 1997 and that he bought some over-the-counter insoles at that time, although he continued to have pain.  He reported that he continued to have pain throughout service and since that time.  He stated that he was provided orthotics at the VA and has bought over the counter orthotics since 2006 which provided a great amount of pain relief.  He was diagnosed with bilateral pes planus.  The examiner concluded that he found no evidence of a chronic condition of pes planus while on active duty and there was no evidence that he found which indicated that the Veteran's military service caused or aggravated his pes planus.  Therefore, the examiner opined that the Veteran's pes planus was neither caused by nor aggravated by his military service.  

After a careful review of the record and resolving all doubt in the Veteran's favor, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's claim of service connection for fallen arches with pain, diagnosed as bilateral pes planus, is warranted.  

The Board initially observes that the medical evidence of record demonstrates that the Veteran is currently diagnosed with bilateral pes planus.  Service treatment reports demonstrate that the Veteran had complained of his arches in April 2002  and it was noted by the service medical officer that he wore arch supports at that time.  

The post-service medical evidence also demonstrates that the earliest treatment for complaints of a painful arches was in January 2004, approximately four to five months following the Veteran's discharge from active service.  

The Board finds that the Veteran's statements regarding his fallen arches and pain symptoms existing since active service are competent and credible evidence of  continuity of symptoms since his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  These statements are supported by the medical evidence of record which demonstrates treatment for arches for which he wore arch supports in April 2002 during active service, and complaints of painful arches in the feet in January 2004, approximately four to five months following the Veteran's discharge from active service.  

The Board also notes that, although the VA examiner from the February 2011 VA examination concluded that pes planus was neither caused nor aggravated by his military service, his opinion is not supported by the evidence of record which demonstrates a continuity of symptoms of foot problems, noted in service in April 2002, initially noted after service in January 2004, and which was subsequently diagnosed as fallen arches in April 2004 and bilateral pes planus thereafter.  The Board finds that the medical evidence of record demonstrating complaints of painful arches in service with a noted use of arch supports at that time, treatment and diagnoses of fallen arches and bilateral pes planus beginning just over four months since the Veteran's discharge from active service, taken together with his credible reports of a continuity of symptoms since active service and current diagnosis of bilateral pes planus support the Veteran's claim.  

Thus, as the evidence supports the Veteran's claim, service connection for bilateral pes planus is warranted.  38 C.F.R. §§ 3.102, 3.303 (2011).  See also 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral pes planus is granted.  


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issues of service connection for a disability manifested by excessive snoring must be remanded for further development.  

Service treatment reports reflect that, in a June 1996 enlistment examination, no abnormalities of the lungs or chest were noted upon clinical evaluation.  At that time, the Veteran did not report a history of snoring, sleeping or respiratory problems.  In an April 2002 Report of Medical Assessment, he reported having some shortness of breath with a cough he had had for approximately two months.  He also reported in an April 2002 Report of Medical History that he had a history of asthma/or any breathing problems related to exercise, weather, pollen, etc.  Subsequent service treatment reports from the Veteran's second period of active service are absent of any treatment or complaints related to any snoring, sleeping or respiratory disorder.  

In an October 2002 VA examination, the Veteran reported having exposure to asbestos in service, however he had no pulmonary complaints at that time.  It was determined by the examiner that the Veteran had minimal exposure to asbestos and he noted that a chest x-ray and spirometry testing were normal.  

VA outpatient treatment reports reflect that the Veteran initially reported problems with snoring in April 2005, at which time he was diagnosed with possible obstructive sleep apnea.  A June 2005 VA sleep study/polysomnogram test reflected no findings of a significant sleep disorder, however, light snoring was noted.  In a January 2008 VA traumatic brain injury consultation, the examiner found findings consistent with possible obstructive sleep apnea.  A February 2008 sleep clinic notation reflects that the Veteran likely had obstructive sleep apnea and a polysomnogram test was to be repeated.  A separate February 2008 VA outpatient treatment report noted that the Veteran had a polysomnogram two years earlier which was significant only for snoring and that, since that time, he gained about 60 pounds, had witnessed sleep apnea, louder snoring, and excessive daytime sleepiness.  The VA physician found that the Veteran had symptoms very consistent with obstructive sleep apnea and his sleep was probably complicated by some combination of PTSD and other medical problems.  A February 2008 polysomnogram reflected a finding of sleep apnea was observed and the Veteran was diagnosed with mild obstructive sleep apnea.  Subsequent VA outpatient treatment reports through March 2009 reflect that he was diagnosed with obstructive sleep apnea, sometimes included concurrently with his diagnoses of depressive disorder and PTSD.  

At the June 2010 Travel Board hearing, the Veteran testified that he was diagnosed with sleep apnea in 2008.  He stated that his depression caused him to eat and sleep more, and he snored more.  The Veteran testified that his physicians said he could possibly die in his sleep from the weight gain and the C-PAP was what was keeping him alive in his sleep.  

On VA examination in February 2011, the Veteran was diagnosed with mild obstructive sleep apnea, per the February 2008 sleep study report.  The examiner found that obstructive sleep apnea was less likely than not related to military service, since there was no evidence of the Veteran having snored in the military.  He also found that PTSD does not cause nor does it aggravate sleep apnea, so obstructive sleep apnea was less likely than not related to PTSD.  

In this case, the Board observes that, while the February 2011 VA examiner provided an opinion as to whether the Veteran's obstructive sleep apnea was the result of the Veteran's military service or PTSD, his rationale was based the fact that PTSD does not cause nor does it aggravate sleep apnea.  The Board observes however, that this opinion regarding secondary service connection does not consider, as the Veteran alleged in his Travel Board hearing testimony, that his depression symptoms caused his weight gain and that his physicians stated he could possibly die in his sleep from the weight gain, thereby indicating that depressive symptoms from PTSD may have contributed to his obstructive sleep apnea.  Moreover, the VA examiner did not note or discuss the relevant VA physician's assessment in February 2008 that the Veteran had symptoms very consistent with obstructive sleep apnea and his sleep was probably complicated by some combination of PTSD and other medical problems, which is contradictory to his own opinion.  Thus, the Board finds that the VA examiner's rationale is incomplete as it does not address the relevant evidence indicating a possible nexus between the Veteran's PTSD and his sleep apnea.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation VA must provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2011).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability. 38 C.F.R. §§ 3.303, 3.310 (as in effect prior to October 10, 2006).  [The provisions of 38 C.F.R. § 3.310  were amended, effective from October 10, 2006.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Because the Veteran submitted his claim in June 2004, prior to October 10, 2006 (the effective date of the amended provisions), the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation).

Therefore, the Board finds that an adequate VA etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disability manifested by excessive snoring, currently diagnosed as obstructive sleep apnea, had its onset in service, was otherwise related to service or whether such was otherwise aggravated by the Veteran's service-connected PTSD symptoms, to include depression.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should forward the claims file to a VA specialist familiar with sleep disorders, for a supplemental opinion.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including:  (1) a copy of this remand; (2) the service treatment reports; (3) the February 2008 VA physicians assessment that the Veteran's symptoms were very consistent with obstructive sleep apnea and his sleep was probably complicated by some combination of PTSD and other medical problems; and (4) the February 2011 VA examination.  

The examiner is then asked to answer the following questions as posed: 

(a).  Is it at least as likely as not (50 percent or greater probability) that:  (i) obstructive sleep apnea had its onset during the Veteran's periods of active duty from June 1997 to June 2002, with Army National Guard service from June 2002 to March 2006 and a period of active duty from February 2003 to September 2003; or, (ii) that such condition was caused by any incident or event that occurred during such period?  

Please explain why and include a discussion of the relevant evidence (the service treatment records, the post service medical evidence and the lay statements of record).  

(b).  The examiner is then asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:  the Veteran's currently diagnosed obstructive sleep apnea was aggravated or permanently worsened beyond the natural progression of the disorder by his service-connected PTSD symptoms (including depression) or his PTSD medication.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Please explain why and include a discussion of the relevant evidence (the service treatment records, the post service medical evidence, specifically including the February 2008 VA physician's findings, and the lay statements of record, particularly the hearing testimony allegation that depression led to weight gain which contributed to sleep apnea).  

(c).  If the examiner determines that the Veteran's obstructive sleep apnea is aggravated  (i.e., permanently worsened) by PTSD, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

If interview or evaluation of the Veteran is necessary to make a determination in this case, such should be arranged.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


